DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: evaluation unit in claim 11.
Because this claim limitations is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for this limitation can be found in figure 3 and paragraphs [0044], [0050]-[0051] of the applicant’s specification (US PGPUB 20190285729 A1).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al 20150070207 (hereinafter Millar) in view of Park et al 20190056479 (hereinafter Park).
Regarding claim 1, Millar discloses a method for calibrating a radar sensor of a vehicle (12, 14, 15, see fig. 1a, [0041]), the method comprising: 
Moving the vehicle is moved along a route past a radar wave reflector (vehicle 12, moving along direction 30, and transmitting into a region of interest that comprises objects and infrastructure as it moves, see fig. 1a, [0041]-[0043], [0046]); the radar sensor irradiating the reflector with radar waves (vehicle 12, moving along direction 30, and transmitting into a region of interest that comprises objects and infrastructure as it moves, see fig. 1a, [0041]-[0043], [0046]); and receiving reflected radar waves, reflected by the reflector as reflections of the radar waves with which the reflector had been irradiated (vehicle 12, moving along direction 30, and transmitting into a region of interest that comprises objects and infrastructure as it moves, and receiving signals, see fig. 1a, [0041]-[0043], [0046]); ascertaining one or both of a position and an alignment of the radar sensor relative to the reflector multiple times based on the received reflected radar waves (develop DMI from which angle calibration values may be derived, see fig. 1a, [0046]-[0047]); spatially calibrating the radar sensor based on the ascertained one or both of the position and alignment by ascertaining one or both of a position and an 
Millar does not specifically disclose fixing the vehicle in place on a transport; and using the transport to move the vehicle along a route past a radar wave reflector.
In the same field of endeavor, Park discloses a method for calibrating a radar sensor of a vehicle (20, see fig. 6, [0050]-[0052], [0099]), the method comprising: fixing the vehicle in place on a transport (vehicle tires placed on a driving roller of an inspection line, see fig. 2, [0050]-[0052], [0058]); using the transport to move the vehicle along a route towards a radar wave reflector (vehicle tires placed on a driving roller of an inspection line, with the vehicle moving along the inspection line toward a radar wave reflector, and irradiating the reflector 50 with radar waves, see fig. 2, [0050]-[0052], [0058], [0069]); and spatially calibrating the radar sensor (see fig. 6, [0099]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park with Millar by performing self-calibration of the vehicle sensor as the vehicle moves along an inspection line as disclosed by Park, for the benefit of providing a system for inspecting and correct the alignment of a radar sensor mounted on a vehicle. 
Regarding claim 2 as applied to claim 1, Millar as modified by Park discloses the claimed invention. Park further discloses wherein a lateral displacement of the radar sensor relative to a center axis of the vehicle is ascertained during the spatial calibration of the radar sensor (see figs. 1, 2, and 6, [0010]-[0012], [0052], [0055]-[0057], [0069]).  
Regarding claim 3 as applied to claim 1, Millar as modified by Park discloses the claimed invention. Park further discloses wherein a deviation of the alignment of the 
Regarding claim 4 as applied to claim 1, Millar as modified by Park discloses the claimed invention. Park further discloses wherein the vehicle is fixed in place on the transport such that at least one of (a) a center axis of the vehicle points in a predefined direction (see figs. 1 and 2, [0056]-[0057]) and (b) the center axis has a predefined distance to the reflector.  
Regarding claim 5 as applied to claim 1, Millar as modified by Park discloses the claimed invention. Park further discloses aligning a center axis of the vehicle relative to the transport using a track (vehicle tires placed on a driving roller of an inspection line, see fig. 2, [0050]-[0052], [0058]).  
Regarding claim 6 as applied to claim 1, Millar as modified by Park discloses the claimed invention. Park further discloses mounting on the vehicle an external vehicle control system that includes the radar sensor (10, see [0052]-[0054]); and autonomously guiding the vehicle to a destination using the external vehicle control system based on measurements by the radar sensor after the radar sensor has been calibrated and the vehicle has left the transport (see fig. 2, [0052]-[0054], [0099]-[0101]).  
Regarding claim 7 as applied to claim 6, Millar as modified by Park discloses the claimed invention. Park further discloses wherein the vehicle control system is mounted onto the vehicle while the vehicle is transported by transport (see fig. 2, [0052]-[0054]).  
claim 8 as applied to claim 1, Millar as modified by Park discloses the claimed invention. Park further discloses wherein the transport is a conveyor belt (see fig. 2,[0051], [0057]).  
Regarding claim 9 as applied to claim 1, Millar as modified by Park discloses the claimed invention.  Millar further discloses wherein further sensors rigidly connected to the radar sensor are spatially calibrated based on the spatial calibration of the radar sensor (self-calibration of the radar sensors 14, 15, of the vehicle radar system, see fig. 2, [0048]-[0051], [0055], [0058]).  
Regarding claim 10 as applied to claim 1, Millar as modified by Park discloses the claimed invention. Park further discloses wherein the reflector is a triple reflector (see fig. 2, [0069]).  
	Regarding claim 11, Millar discloses a system for calibrating a radar sensor of a vehicle (12, 14, 15, see fig. 1a, [0041]), the system comprising: an evaluation unit (120, see fig. 2, [0051]), wherein the evaluation unit is configured to: determine one or both of a position and an alignment of the radar sensor relative to a reflector multiple times based on reflected radar waves reflected by the reflector as reflections of radar waves with which the radar sensor irradiates the reflector while the vehicle is moved past the reflector (develop DMI from which angle calibration values may be derived, as vehicle moves see fig. 1a, [0046]-[0047], [0051]-[0052]); and spatially calibrate the radar sensor based on the ascertained one or both of the position and alignment by ascertaining one or both of a position and an alignment of the radar sensor relative to the vehicle (self-calibration of the vehicle radar system, see fig. 2, [0048]-[0051], [0055], [0058]).  

In the same field of endeavor, Park discloses a method for calibrating a radar sensor of a vehicle (20, see fig. 6, [0050]-[0052], [0099]), the method comprising: fixing the vehicle in place on a transport (vehicle tires placed on a driving roller of an inspection line, see fig. 2, [0050]-[0052], [0058]); using the transport to move the vehicle along a route towards a radar wave reflector (vehicle tires placed on a driving roller of an inspection line, with the vehicle moving along the inspection line toward a radar wave reflector, and irradiating the reflector 50 with radar waves, see fig. 2, [0050]-[0052], [0058], [0069]); and spatially calibrating the radar sensor (see fig. 6, [0099]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park with Millar by performing self-calibration of the vehicle sensor as the vehicle moves along an inspection line as disclosed by Park, for the benefit of providing a system for inspecting and correct the alignment of a radar sensor mounted on a vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ibrahim et al 6,714,156 discloses identifying a radar requiring alignment and adjustment of the alignment of the radar fixed to a mounting assembly.
Prokhorov 20160161602 discloses calibration of sensors for an autonomous vehicle by disposing a calibration guide on the vehicle.

Schirmer et al 6,363,619 discloses adjusting an alignment of a bam characteristic of a distance sensor for a motor vehicle.
Jones et al et al 20140259707 discloses vehicle radar alignment method and system.
Hellinger et al 20170212215 discloses automotive radar alignment.
Bai et al 6,020,844 discloses a car on-board radar axis adjusting system and method.
Prestl et al 6,363,172 discloses a method for adjusting a vehicle-mounted radar sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648